DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to application filed on 08/02/2021. Claims 1-20 are pending examination.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims [ 4&13 ] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “…a physical location of the next event …" of claim 4, is not clear in view of the disclosure. The Examiner is not sure what physical location referring to? In other word , physical location of what !!?.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (Bostick; Publication No US 20170092130) .
As per claim1. Bostick discloses One or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to: 
detect a vehicle that enters into a parking lot (Fig.7&[0095] receive the vehicle identification information from the vehicle entering into a parking facility ); 
Bostick doesn’t not explicitly teach the term “identify an individual associated with the vehicle”;
However, Bostick teaches identifying the driver profile which is has to include driver’s identity (see [0096]&Fig.7);
retrieve context information corresponding to the individual responsive to identifying the individual ([0096]&Fig.7 retrieve driver profile );
dynamically determine a first parking space based on the context information and available parking spaces ([0103]&Fig.7 selects particular open parking space for driver); and
 provide the individual with directions to the first parking space ([0105]&Fig.7 output navigation directions to the parking space to the user).
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the system and function of that shown in Bostick is equivalent to which is claimed.
As per claim 2, Bostick disclose the context information includes a schedule having events associated with the individual ([0004-0005,0069]).  
As per claim 3, Bostick disclose the one or more non-transitory computer-readable storage media of Claim 2, wherein dynamically determining the first parking space further includes determining the first parking space based on a time associated with a next event on the schedule of events ([0004-0005,0069]).  
As per claim 4, Bostick disclose the one or more non-transitory computer-readable storage media of Claim 3, wherein dynamically determining the first parking space further includes determining the first parking space based on a physical location of the next event on the schedule of events ([0004-0005,0069]).  
As per claim 5, Bostick disclose the one or more non-transitory computer-readable storage media of Claim 2, wherein the context information includes an organizational role of the individual, and wherein dynamically determining the first parking space further includes determining the first parking space based on the organizational role of the individual ([0018-0019,0068]).  
As per claim 6, Bostick disclose the one or more non-transitory computer-readable storage media of Claim 1, wherein the context information includes a physical characteristic of the individual ([0018-0019,0068]).   
As per claim 7, Bostick disclose the one or more non-transitory computer-readable storage media of Claim 1, wherein detecting the vehicle includes recognizing a license plate of the vehicle ([0074,0083]).  
As per claim 8, Bostick disclose the one or more non-transitory computer-readable storage media of Claim 1, wherein providing the individual with directions to the first parking space further includes transmitting the directions to a device associated with the individual ([0104-0105]).  
As per claim 9, Bostick disclose The one or more non-transitory computer-readable storage media of Claim 1, wherein dynamically determining the first parking space further includes determining the first parking space based on a plurality of schedules associated with a plurality of individuals, wherein each of the plurality of schedules indicates that the associated individual is visiting a space associated with the parking lot (it will be understood to one ordinary skilled in the art that if the parking system utilized by one user, it can be utilized by multiple users([0004-0005,0069]).  
  As per claim 10,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
As per claim 11,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.
As per claim 12,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.
As per claim 13,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.
As per claim 14,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 5 as stated above.
As per claim 15,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 6 as stated above.
As per claim 16,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 7 as stated above.
As per claim 17,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 8 as stated above.
As per claim 18,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 9 as stated above.
As per claim 19,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
As per claim 20,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 5 as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687